UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7451



SCOTT WEDINGTON,

                                               Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MARYLAND,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-2431-8-DKC)


Submitted: January 29, 2004                 Decided:   February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Scott   Wedington    appeals    the   district   court’s     order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint under

28 U.S.C. § 1915(e)(2)(B) (2000).        We have reviewed the record and

find that this appeal is frivolous.         Accordingly, we dismiss the

appeal on the reasoning of the district court.            See Wedington v.

U.S. District Court, No. CA-03-2431-8-DKC (D. Md. Aug. 29, 2003).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                  - 2 -